Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0361808 (Subramanian et al) in view of US 2015/0178620 (Ascari et al).
With respect to claims 1 and 14, Subramanian teaches  data storage device, comprising: one or more storage media components; a controller configured to store data into and retrieve data from the one or more storage media components according to commands received in the data storage device (data processing system and method receiving a set of mapping coefficients for a neural network generated based on a set of training data output, the system comprising a cache to store copies of data items to be used by a processing unit); an address map configured to map between: logical addresses specified in the commands received in the data storage device, and physical addresses of memory cells in the one or more storage media components (cache level rate value provides an indication of the rate at which data requested from the second level cache is not found in the second level cache) [Par. 0023-0025; Par. 0027-0028]; and an artificial neural network configured to receive operating parameters indicative a data access pattern, and generate, based on the input, a prediction to determine an optimized data placement scheme (input layer based on at least one of cache configuration value and set of memory access parameters, wherein a value at each of at least one output node at the output layer corresponds to the at least one cache performance value, the cache performance value generated by the neural network and provide an indication the performance of the cache configuration) [Par. 0023-0025; Par. 0027-0028]; wherein the controller is configured to adjust the address map according to the optimized data placement scheme  (training unit to perform an iterative neural network training operation to calculate a set of mapping coefficients for configuring the neural network using each set of memory access parameters and each corresponding at least one expected cache performance value as training data, wherein each iteration of the iterative neural network training operation updates the set of mapping coefficients based upon a comparison between at least one intermediate cache performance value) [Par. 0032-0034]. Subramanian fails to specifically teach the artificial neural network configured to receive the  parameters as a function of time. However, Kenneth teaches neural network system and operating method comprising artificial memory system and a method of continuous learning for predicting and anticipating action as response to environmental parameters during machine operation, the operating method features handling input data sequences or underlying techniques, set of components that represent input data and connection between said components that represent temporal or spatial relationship between represented data used and adapted for performing time series analysis or dynamic behavior for determining an output related to an input and determining optional prediction [Abstract; Par. 0008; Par. 0011-0015; Par. 0175-0176]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the instant application to combine the artificial neural system, as taught by Subramanian with the  Artificial Neural Networks (ANNs)of Ascari in order to enable cache performance estimation to give the user an indication of how well a given memory configuration would be expected perform when executing an execution sequence with those particular instruction and distribution parameters, as taught by Subramanian. Ascari suggests the Artificial Memory System steps being needed for linearly increasing with the prediction step requested.

With respect to claim 19, a computer system configured to generate operating parameters of the vehicle as a function of time; and a data storage device configured to identify operating parameters of the data storage device, wherein the operating parameters of the vehicle and the operating parameters of the data storage device are indicative of data access patterns in the data storage device; wherein the data storage device includes an address map configured to map between: logical addresses specified in the commands received from the computer system, and physical addresses of memory cells in the data storage device; and wherein the data storage device is configured to generate, based on the operating parameters the operating parameters of the data storage device as input to an artificial neural network, a prediction to determine an optimized data placement scheme; and wherein data storage device is configured to apply the optimized data placement scheme to the address map (data processing system and method receiving a set of mapping coefficients for a neural network generated based on a set of training data output) [Par. 0023-0025; Par. 0027-0028]; input layer based on at least one of cache configuration value and set of memory access parameters, wherein a value at each of at least one output node at the output layer corresponds to the at least one cache performance value, the cache performance value generated by the neural network and provide an indication the performance of the cache configuration) [Par. 0023-0025; Par. 0027-0028], training unit to perform an iterative neural network training operation to calculate a set of mapping coefficients for configuring the neural network using each set of memory access parameters and each corresponding at least one expected cache performance value as training data, wherein each iteration of the iterative neural network training operation updates the set of mapping coefficients based upon a comparison between at least one intermediate cache performance value) [Par. 0032-0034]. Subramanian fails to specifically teach the artificial neural network configured to generate the  parameters of a vehicle. However, Ascari teaches thereof  storage incorporated into a vehicle for predicting driver behavior and generating control and/or warning signals which comprises: one or more sensors; a database; a driver predictor for generating warning and control signals) [Par. 0006-0007; Par. 0183-0185]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the instant application to combine the artificial neural system, as taught by Subramanian with the  Artificial Neural Networks (ANNs)of Ascari in order to enable cache performance estimation to give the user an indication of how well a given memory configuration would be expected perform when executing an execution sequence with those particular instruction and distribution parameters, as taught by Subramanian. Ascari suggests the Artificial Memory System steps being needed for linearly increasing with the prediction step requested.

With respect to claim 2, Subramanian and Ascari, combined, teach data storage device, wherein the artificial neural network includes a spiking neural network (neural network implementation with Learning Architecture implementation comprising an artificial hierarchical memory system, comprising: a receiving port configured to receive data generated by sensors on the tool; one or more first nodes configured to learn and recognize frequently occurring input patterns and sequences received from the receiving port) [Ascari’s Par. 0171-0174].

With respect to claim 3, Subramanian and Ascari, combined, teach data storage device, wherein the data storage device is configured in a vehicle; and the operating parameters include operating parameters of the vehicle (number of groups learned by the node during the learning phase the training process seen as internal state of a state machine modeling the input signal) [Ascari’s Par. 0463-0467].

With respect to claim 4, Subramanian and Ascari, combined, teach data storage device,, wherein the operating parameters of the vehicle include a speed of the vehicle, a location of the vehicle, an input from a sensor configured on the vehicle, a status of a vehicle control, a status of an infotainment system of the vehicle, or a status of an advanced driver assistance system of the vehicle, or any combination thereof (predicting driver behavior and generating control and/or warning signals which comprises: one or more sensors; a database; a driver predictor for generating warning and control signals) [Ascari’s Par. 0006-0007; Par. 0183-0185].

With respect to claim 5, Subramanian and Ascari, combined, teach data storage device, wherein the artificial neural network is configured to receive write activities in the commands and identify logical address groups having write operations correlated in time (learning the timing between different input patterns to extend the data structure associated with prediction) {Ascari’s Par. 0220-0221].

With respect to claim 6, Subramanian and Ascari, combined, teach data storage device, wherein the optimized data placement scheme identifies placement of multiple logical address groups in an erasure block (neural network implementation with Learning Architecture implementation comprising an artificial hierarchical memory system, comprising: a receiving port configured to receive data generated configured to create learn pattern and recognize frequently occurring input patterns) [Ascari’s Par. 0171-0174].

With respect to claim 7, Subramanian and Ascari, combined, teach data storage device,, wherein the prediction includes a write amplification performance indicator of a data placement scheme (neural network implementation with Learning Architecture implementation comprising an artificial hierarchical memory system, comprising: a receiving port configured to receive data generated by sensors on the tool; one or more first nodes configured to learn and recognize frequently occurring input patterns and sequences received from the receiving port) {Ascari’s Par. 0171-0174]. 

With respect to claim 8, Subramanian and Ascari, combined, teach data storage device,, wherein the prediction includes the optimized data placement scheme (neural network implementation with Learning Architecture implementation comprising an artificial hierarchical memory system, comprising: a receiving port configured to receive data generated by sensors on the tool; one or more first nodes configured to learn and recognize frequently occurring input patterns and sequences received from the receiving port) {Ascari’s Par. 0171-0174].

With respect to claims 9 and 15, Subramanian and Ascari, combined, teach data storage device,, further comprising: a neural network accelerator configured to generate the prediction using model data of the artificial neural network stored in the data storage device (neural network implementation with Learning Architecture implementation comprising an artificial hierarchical memory system, comprising: a receiving port configured to receive data generated by sensors on the tool; one or more first nodes configured to learn and recognize frequently occurring input patterns and sequences received from the receiving port) {Ascari’s Par. 0171-0174].

With respect to claim 17, Subramanian and Ascari, combined, teach data storage in a vehicle, wherein the training dataset includes an identification of a data access pattern associated with the operating parameters collected in a time period, and an optimized data placement schemed determined for the data access pattern (neural network implementation with Learning Architecture implementation comprising an artificial hierarchical memory system, comprising: a receiving port configured to receive data generated configured to create learn pattern and recognize frequently occurring input patterns) [Ascari’s Par. 0171-0174].

With respect to claim 20, Subramanian and Ascari, combined, teach data storage in a vehicle, wherein the artificial neural network includes a spiking neural network; and the data storage device is  configured to generate training data and train the spiking neural network to generate the prediction (neural network implementation with Learning Architecture implementation comprising an artificial hierarchical memory system, comprising: a receiving port configured to receive data generated configured to create learn pattern and recognize frequently occurring input patterns) [Ascari’s Par. 0171-0174]
Allowable Subject Matter
Claims 10-13, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190129405 (Cella et al) teaching system for collecting data in an industrial environment, comprising: a physical neural network embodied in a mobile data collector, wherein the mobile data collector is configured to communicate at least a portion of the plurality of inputs collected from the sensors to storage device, such that different neural net configurations are enabled within the data collector for handling different types of inputs.
US20030188091 (Wyatt) teaching exchanging operation parameters between a data storage device and a storage device controller.
M. Davies et al., "Loihi: A Neuromorphic Manycore Processor with On-Chip Learning," in IEEE Micro, vol. 38, no. 1, pp. 82-99, January/February 2018.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136